DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, the Figures do not appear to depict that the second cell module comprises a raised convex concentric ring that encircles the port opening on a top surface of the second cell module.  Amended Figs.24 and 23 show the concentric ring 37, 38, but do not show a raised convex ring structure.  Rather, the concentric ring 37, 38 in these Figures appears to be a simple, generic circle.  The Figures do not show how the first and second modules are connected using a raised convex concentric ring that receives the gasket.  Therefore, this feature must be shown or canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-33 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Independent claim 24 recites the limitation "the membrane" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 24-28 and 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orr (WO 2007021919) in view of Astle (US 5648266), Rouhani (US 20050084951) and Badylak (US 6087157).
With respect to claim 24, Orr discloses a bioreactor system comprising a first cell module defining a first cell culture chamber (Figure 2:10), an inlet (Figure 2:8), an outlet (Figure 2:9) and a port opening.  The system includes a second cell module that defines a second cell culture chamber, an inlet, an outlet and a port opening.  A membrane (Figure 2:23) is positioned between the port openings of the first and second modules when the modules are sealingly engaged.  Orr further discloses that a gasket (Figure 2:16) is also positioned between the port openings in order to secure the membrane between the first and second modules.  Orr, however, does not appear to teach that the second cell module comprises a raised convex concentric ring that receives the gasket and encircles the port opening on a top surface of the second module.  

Rouhani a bioreactor system comprising a first cell module (Figure 3:16) defining a cell culture chamber (Figure 3:12), an inlet (Figure 3:32), an outlet (Figure 3:34) and a port opening (Figure 3:17).  The system includes a second cell module (Figure 3:18) that sealingly engaged to the first cell module.  Rouhani teaches that at least one gasket (Figure 3:22a,b) is positioned received within a ring (Figure 3:24a,b) that encircles and is concentric with the port opening.  The ring is formed on a surface of the first cell module, and the ring facilitates sealing when the first cell module is mated to the second cell module.
Badylak discloses a bioreactor system comprising a first cell module (Figure 1:12) defining a cell culture chamber (Figure 2:34) and a port opening covered by a membrane (Figure 1:16).  The system includes a second cell module (Figure 1:14) that includes another cell culture chamber (Figure 2:26) that is sealingly engaged to the first cell module.  Badylak teaches that the first and second modules are mated using raised 

At the time of the invention, it would have been obvious secure the gasket of Orr within at least one raised convex concentric ring that encircles the port opening.  Astle and Rouhani each show that this is a common way to support a circular gasket between two mated features in order to improve sealing.  Rouhani teaches that the concentric ring allows the gasket to remain “seated” and secured in a proper orientation when the two features are pressed together.  Similarly, Badylak shows that screw fittings, which entail complementary raised convex and concave threads, are well known in the art as suitable means for sealing a first cell module to a second cell module.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.
  
With respect to claim 25, Orr, Astle, Rouhani and Badylak disclose the combination as described above.  The Orr system is each capable of being used for co-culture (“For instance, a co-culture bioreactor system of the invention can include a first culture chamber…”).

With respect to claim 26, Orr, Astle, Rouhani and Badylak disclose the combination as described above.  Orr also uses a retaining mesh (Figure 2:14) to form an integral part of the inlet and outlet.



	With respect to claim 28, Orr, Astle, Rouhani and Badylak disclose the combination as described above.  Orr appears to show in Fig. 2 that the stacked modules are identical to each other.

With respect to claim 30, Orr, Astle, Rouhani and Badylak disclose the combination as described above.  Figure 4 of Orr shows an additional embodiment in which a third chamber is provided for the culture of a third cell type.  Each of the chambers include inlets and outlets.  Also, the third, middle chamber is open at both ends, such that each open end is covered by a membrane.

	With respect to claim 31, Orr, Astle, Rouhani and Badylak disclose the combination as described above.  The modules of Orr are depicted in Figs. 1, 2 and 4 as comprising a monolithic construction.

	With respect to claim 32, Orr, Astle, Rouhani and Badylak disclose the combination as described above.  Orr teaches that the membranes are provided with fluid-proof seals (“Four sets of clamping socket screws, washers and nuts were used to form a tightly sealed assembly”).

.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Orr (WO 2007021919) in view of Astle (US 5648266), Rouhani (US 20050084951) and Badylak (US 6087157) as applied to claim 24, and further in view of Hassanein (US 20060160204) and Daykin (US 7452711).
Orr, Astle, Rouhani and Badylak disclose the combination as described above, however do not expressly state that the first and second modules comprise complementary male and female fittings.
	Hassanein discloses a pumping system for perfusing fluid through an organ.  A pump interface assembly (Figure 8A:300) is attached to a fluid assembly (Figure 9:106) using male and female fittings.  More specifically, the pump interface assembly includes a male fitting comprising a downwardly extending portion and an outwardly extending flange (Figure 8A:328), with an indention formed therebetween.  The fluid assembly includes a female fitting (Figure 9:342) having a slot (Figure 9:332) that defines an adjacent raised portion.  This is described in at least paragraphs [0125] and [0126].
	Daykin discloses a cell culture plate comprising a base (“first module”) (Figure 2:14) and a lid (“second module”) (Figure 2:18).  The base includes a multiple female fittings (Figure 2:80), and the lid includes multiple male fittings (Figure 2:64) that interface with the female fittings.  Each female fitting includes an indention (Figure 5:92), and each male fitting includes a raised portion (Figure 5:76).  The base and lid 
	At the time of the invention, it would have been obvious to attach the Orr first and second modules using essentially any known connection means, including, for example, male and female fittings that are engaged using a press and twisting motion.  As evidenced by Hassanein and Daykin, male and female fittings that further include indentions and raised portions to improve the mechanical connection are well known in the art.  Those of ordinary skill would have recognized that such a connection would be reversible and especially useful for attaching and reattaching different combinations of modules.  It is prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,575,055. 


Claims 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,865,460. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 8,865,460 include similar recitations drawn to a bioreactor system comprising a first cell culture module having a chamber, inlet, outlet and port opening, and a second cell culture module having a chamber, inlet, outlet and port opening.  The claims of U.S. Pat. No. 8,865,460 state that a membrane is positioned between the open port of the first cell culture module and the open port of the second cell culture module.  Furthermore, the claims of U.S. Pat. No. 9,575,055 indicate that the cell module comprises an optically transmissible material, a material that discourages cell attachment, and a retaining mesh, and that the bioreactor system is a co-culture bioreactor system.

Response to Arguments
In response to Applicant’s amendments filed 03 January 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Orr with Astle, Rouhani and Badylak.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799